 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMISONI VIRIVIRI,                                  No. 2:20-cv-00471 TLN AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    AFFINITY DEFAULT SERVICES, LLC,
      et al,
15
                          Defendants.
16

17

18           This matter was removed from state court, and the plaintiff is appearing in pro se. The

19   action was accordingly referred to the undersigned by Local Rule 302(c)(21). On March 6, 2020,

20   defendants U.S. Bank NA and Nationstar Mortgage, LLC filed a motion for an extension of time

21   to respond to the complaint, seeking a revised deadline of March 30, 2020. ECF No. 5. The

22   motion states that plaintiff has not responded to a request for a stipulation, and that this is the first

23   request for an extension of time, and an extension is necessary due to the voluminous nature of

24   plaintiff’s complaint. Id. at 3-4. The motion is noticed for hearing April 15, 2020. Id. Plaintiff

25   has not responded to the motion.

26           Local Rule 144(c) provides for an initial ex parte extension of time where counsel certifies

27   that a stipulation could not be reasonably obtained and provides the reason an extension is

28   necessary. Rather than utilizing this rule, counsel noticed a motion for a hearing date that would
                                                          1
 1   take place two weeks after the extended deadline they requested. Because this creates an illogical
 2   situation, the court will construe defendants’ motion as an initial ex parte request pursuant to the
 3   Local Rules, grant the extension of time, and vacate the hearing. Defendants must file their
 4   response by March 30, 2020.
 5          Finally, the court directs defendants’ attention to Local Rule 110, which provides that
 6   failure to comply with the Local Rules “may be grounds for imposition of any and all sanctions
 7   authorized by statute or Rule or within the inherent power of the Court.” In the future all parties
 8   will be expected to adhere to the Local Rules of this court.
 9          Good cause appearing, IT IS HEREBY ORDERED that:
10              1. The motion hearing set for April 15, 2020 is VACATED;
11              2. Defendants’ ex parte motion (ECF No. 5) is GRANTED: and
12              3. Defendants must file their response to plaintiff’s complaint by March 30. 2020.
13   DATED: March 12, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
